Case 1:19-cr-00291-LAP Document148 Filed 01/21/20 Page 1 of 1

Petuso & Toucer, LLP

 

 

 

 

 

ATTORNEYS AT LAW
70 LAFAYETTE STREET
NEW YORK, NEW YORK 10013
TELEPHONE: (212} 608-1234
FACSIMILE: (212) 513-1989
USDC SONY
BY ECF: NOCUMENT |
January 21, 2020 ELECT WO ALLY EEE EY).
Honorable Loretta A. Preska BOC a wt, eet tt teen
United States District Court Judge DATE PE JoU vee ||
United States Courthouse nner ramen

 

 

500 Pear! Street
New York, NY 10007

Re: United States v. Albert Lucas:
19 Cr 291 (LAP)

Your Honor,

| am writing on behalf of the defendant, Albert Lucas who as the Court is aware, is
released on a $150,000.00 PRB co-signed by his mother and sister with the usual
conditions. Since his release from custody Mr. Lucas has fulfilled all of his pre-trial
release requirements. Mr. Lucas would most respectfully request that his travel
restrictions be modified so that he can travel to New Jersey for work. His one job as a
Sprinkler inspector and his second job as a party MC occasionally necessitate his travel
to New Jersey. The inability to travel to New Jersey has limited his earning capacity
and risks the loss of his job as a Sprinkler inspector. | have been in contact with his
Pre-trial officer Lea Harmon and AUSA Wolf, neither has an objection.

Thus, | would respectfully request that the Court grant the above request. Thank you
very much for your consideration of this matter.

 

David-Totiger
SO ORDERED.

cc: AUSA Daniel Wolf
Pre-Trial Services Officer Lea Harmon

Loretta A. Preska
Senior U.S. District Judge

  

 

January 22, 2026

 

‘

 

 
